Citation Nr: 0404011	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-16 645	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for tooth loss.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active service from September 1943 
to October 1945 with the U. S. Armed Forces.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In this 
decision, the RO denied entitlement to service connection for 
a knee disability.

With respect to the claim of entitlement to service 
connection for tooth loss, the veteran has filed a notice of 
disagreement with the RO's denial of this issue, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail below, the issues 
on appeal have been recharacterized as shown above.  

In April 2003, the veteran filed a claim for entitlement to 
service connection for a lumbar spine disability.  There is 
no indication in the claims file that this claim has been 
adjudicated by the RO.  The Board of Veterans' Appeals 
(Board) finds that this claim is not properly before it at 
the present time and that it is not inextricably intertwined 
with the issue on appeal.  Therefore, this matter is referred 
to the RO for the appropriate action.

As discussed below, this case is being REMANDED to the RO via 
the Veterans Benefits Administration's Appeals Management 
Center (VBA AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, it is unclear whether the veteran is seeking 
service connection for either a right or left knee 
disability, or a bilateral knee disability.  In his original 
claim of August 2002, he clearly identified a right knee 
disability and appears to have claimed that this joint was 
"broken" during active service.  However, in subsequent 



written statements he discusses a gunshot wound to the left 
knee.  The rating decision of December 2002 and the Statement 
of the Case (SOC) of April 2003 identify the issue as simply 
a "knee" disability, while the Supplemental Statement of 
the Case (SSOC) of June 2003 identifies the issue on appeal 
as a left knee disability.  On remand, the issue must be 
clarified.

The veteran has alleged that he sustained a "through and 
through" gunshot wound to the left knee or leg during World 
War II.  However, on an affidavit signed in February 1946, he 
indicated that he had not received any wounds or injuries 
during military service.  He has not submitted any medical 
evidence that he currently has any type of knee disability 
nor has be been afforded a VA examination.  In view of the 
foregoing, a VA examination is warranted in the current case.  
See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159(c) (2003).

Concerning tooth loss, in the December 2002 rating decision, 
the RO denied service connection for this condition.  In 
April 2003, the veteran filed a statement (VA Form 9) 
expressing disagreement with this decision.  His statement is 
sufficient to constitute a notice of disagreement (NOD).  
Because a timely NOD was filed, but the RO has not yet 
provided the veteran a statement of the case (SOC) in 
response to his filing of the NOD, this issue must be 
remanded for correction of this procedural defect.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The RO must conduct a review of the 
claims file and ensure that no other 
notification or development action is 
required by the VCAA, with respect to the 
claim for service connection for a knee 
disability.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  If further 



action is required, undertake it before 
further adjudication of the claim.  

2.  The RO must contact the veteran and 
ask him to clearly identify which knee 
(right, left, or both) for which he 
wishes to seek service connection.  He 
should also be asked to provide a 
detailed narrative of his in-service 
injury(ies) and subsequent 
symptoms/treatment since his separation 
from service.  All evidence and responses 
from this request should be associated 
with the claims file. 

3.  The RO must make arrangements with 
the appropriate medical facility for the 
veteran to be afforded a compensation 
examination to determine the existence 
and etiology of any knee disability.  
Send the claims folder to the examiner 
for review.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  After 
examining the veteran and reviewing the 
record, the examiner should determine 
whether the veteran suffered a gunshot 
wound to either the right or left knee.  
This examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any current right or 
left knee disorder(s) had their its 
during active service or is related to 
any in-service disease or injury.

4.  Thereafter, the RO must readjudicate 
the veteran's claim for service 
connection for a knee disability, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains 



adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto. 

5.  The RO must issue an SOC to the 
veteran with respect to the NOD filed in 
response to the denial of service 
connection for tooth loss.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  Otherwise, if a timely 
substantive appeal is filed, and subject 
to current appellate procedures, this 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this  REMAND are to obtain 
additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 



and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




